Exhibit 10.39
THE GOLDMAN SACHS AMENDED AND RESTATED
STOCK INCENTIVE PLAN
_____ YEAR-END FRENCH ALTERNATIVE RSU AWARD
     This Award Agreement sets forth the terms and conditions of the ___Year-End
award (this “Award”) of French Alternative RSUs (“Year-End French Alternative
RSUs”), which is comprised of “Base” Year-End RSUs, granted to you under The
Goldman Sachs Amended and Restated Stock Incentive Plan (the “Plan”).
     1. The Plan. This Award is made pursuant to the Plan, the terms of which
are incorporated in this Award Agreement. Capitalized terms used in this Award
Agreement that are not defined in this Award Agreement have the meanings as used
or defined in the Plan. References in this Award Agreement to any specific Plan
provision shall not be construed as limiting the applicability of any other Plan
provision. In light of the U.S. tax rules relating to deferred compensation in
Section 409A of the Code, to the extent that you are a United States taxpayer,
certain provisions of this Award Agreement and of the Plan shall apply only as
provided in Paragraph 15.
     2. Award.
          (a) The number of Year-End French Alternative RSUs subject to this
Award is set forth (as “___Year-End Base RSUs (French Alternative)”) in the
Award Statement delivered to you. An RSU is an unfunded and unsecured promise to
deliver (or cause to be delivered) to you, subject to the terms and conditions
of this Award Agreement, a share of Common Stock (a “Share”) on the Delivery
Date or as otherwise provided herein. Until such delivery, you have only the
rights of a general unsecured creditor, and no rights as a shareholder of GS
Inc. In addition, as set forth in your Award Statement, all Shares delivered
pursuant to your Year-End French Alternative RSUs will be subject to transfer
restrictions following the Delivery Date as described in Paragraph 3(b)(iv)
below. This Award is conditioned on your executing the related signature card
and returning it to the address designated on the signature card and/or by the
method designated on the signature card by the date specified, and is subject to
all terms, conditions and provisions of the Plan and this Award Agreement,
including, without limitation, the arbitration and choice of forum provisions
set forth in Paragraph 12. By executing the related signature card (which, among
other things, opens the custody account referred to in paragraph 3(b) if you
have not done so already), you will have confirmed your acceptance of all of the
terms and conditions of this Award Agreement.
          (b) This Award is made available to you solely because you are an
employee of the Firm on the Date of Grant who does not own shares representing
10% or more of the issued share capital of GS Inc.
     3. Vesting and Delivery and Transfer Restrictions.
          (a) Vesting. Except as provided in this Paragraph 3 and in Paragraphs
2, 4, 6, 7, 9, 10 and 15, on each Vesting Date you shall become Vested in the
number or percentage of Year-End French

 



--------------------------------------------------------------------------------



 



Alternative RSUs specified next to such Vesting Date on the Award Statement
(which may be rounded to avoid fractional Shares). While continued active
Employment is not required in order to receive delivery of the Shares underlying
your Outstanding Year-End French Alternative RSUs that are or become Vested, all
other terms and conditions of this Award Agreement shall continue to apply to
such Vested Year-End French Alternative RSUs, and failure to meet such terms and
conditions may result in the termination of this Award (as a result of which no
Shares underlying such Vested Year-End French Alternative RSUs would be
delivered).
          (b) Delivery and Transfer Restrictions.
               (i) The Delivery Dates with respect to this Award shall be the
dates specified (next to the number or percentage of Year-End French Alternative
RSUs) as such on your Award Statement if such date is during a Window Period or,
if such date is not during a Window Period, the first Trading Day of the first
Window Period beginning after that date. For this purpose, a “Trading Day” is a
day on which Shares trade regular way on the New York Stock Exchange.
Notwithstanding any other provision to the contrary in this Award Agreement or
your Award Statement, a Delivery Date shall not occur prior to the expiration of
a minimum period of two years following the Date of Grant, except as provided in
Paragraph 3(c) hereof.
               (ii) Except as provided in this Paragraph 3 and in Paragraphs 2,
4, 5, 6, 7, 9, 10 and 15, in accordance with Section 3.23 of the Plan,
reasonably promptly (but in no case more than thirty (30) Business Days) after
each date specified as a Delivery Date (or any other date delivery of Shares is
called for hereunder), Shares underlying the number or percentage of your then
Outstanding Year-End French Alternative RSUs with respect to which such Delivery
Date (or other date) has occurred (which number of Shares may be rounded to
avoid fractional Shares) shall be delivered by book-entry credit to a special
custody account or a special brokerage account, as approved or required by the
Firm and shall be subject to the Transfer Restrictions described in
Paragraph 3(b)(iv) hereof until the applicable “Transferability Date” (defined
below) identified on your Award Statement. Notwithstanding the foregoing, if you
are or become considered by GS Inc. to be one of its “covered employees” within
the meaning of Section 162(m) of the Code, then you shall be subject to
Section 3.21.3 of the Plan, as a result of which delivery of your Shares may be
delayed.
               (iii) Notwithstanding Section 1.3.2(i) of the Plan, you shall
receive, on each Delivery Date, Shares only to the exclusion of cash, other
securities, other Awards or other property.
               (iv) Notwithstanding any other provision to the contrary in this
Award Agreement (except as provided in Paragraphs 3(c), 7 and 9(h)) or the Award
Statement and except as may be determined by the Firm in a manner it concludes,
in its sole discretion, is consistent with the deferral of French income taxes
with respect to the Year-End French Alternative RSUs: (A) on each Delivery Date
(or any other date delivery of Shares is called for hereunder) and until the
date specified herein as the applicable Transferability Date (which date shall
not occur prior to the expiration of a minimum period of two years following the
applicable Delivery Date) (all such dates, the “Transferability Dates”), all of
the delivered Shares underlying your Year-End French Alternative RSUs for which
the applicable Delivery Date has occurred will be subject to the “Transfer
Restrictions” (as hereinafter defined) (such Shares, “Restricted Shares”) and
shall not be permitted to be sold, exchanged, transferred, assigned, pledged,
hypothecated, fractionalized, hedged or otherwise disposed of (including through
the use of any cash-settled instrument), whether voluntarily or involuntarily by
you (collectively referred to as the “Transfer Restrictions”) and any purported
sale, exchange, transfer, assignment, pledge, hypothecation, fractionalization,
hedge or other disposition in violation of the

-2-



--------------------------------------------------------------------------------



 



Transfer Restrictions shall be void; and (B) until the applicable
Transferability Date, if and to the extent your Restricted Shares are
certificated, the Certificates representing such Restricted Shares are subject
to the restrictions in this Paragraph 3(b)(iv), and GS Inc. shall advise its
transfer agent to place a stop order against the transfer of such Restricted
Shares in violation of the Transfer Restrictions. Within 30 Business Days after
the Transferability Date (or any other date described herein on which the
Transfer Restrictions are removed), GS Inc. shall take, or shall cause to be
taken, such steps as may be necessary to remove the Transfer Restrictions.
Shares underlying 50% of your French Alternative Year-End RSUs with a Delivery
Date (as specified on your Award Statement) of ___will have a Transferability
Date of ___. Shares underlying (i) the remaining 50% of your French Alternative
Year-End RSUs with a Delivery Date (as specified on your Award Statement) of
___- and (ii) 100% of your French Alternative Year-End RSUs with a Delivery Date
(as specified on your Award Statement) of ___will have a Transferability Date of
___.
               (v) In the discretion of the Committee, delivery of Shares
(including Restricted Shares) may be made initially into an escrow account
meeting such terms and conditions as are determined by the Firm and may be held
in that escrow account until such time as the Committee has received such
documentation as it may have requested or until the Committee has determined
that any other conditions or restrictions on delivery of Shares required by this
Award Agreement have been satisfied. By accepting your French Alternative
Year-End RSUs, you have agreed on behalf of yourself (and your estate or other
permitted beneficiary) that the Firm may establish and maintain an escrow
account on such terms and conditions (which may include, without limitation,
your executing any documents related to, and your paying for any costs
associated with, such escrow account) as the Firm may deem necessary or
appropriate.
          (c) Death. Notwithstanding any other Paragraph of this Award Agreement
(except Paragraphs 9(j) and 15), if you die prior to the Delivery Date and/or
the Transferability Date, the Shares underlying your then Outstanding Year-End
French Alternative RSUs shall be delivered to the representative of your estate
and any Transfer Restrictions shall cease to apply as soon as practicable after
the date of death and after such documentation as may be requested by the
Committee is provided to the Committee. The Committee may adopt procedures
pursuant to which you may be permitted to specifically bequeath some or all of
your Outstanding Year-End French Alternative RSUs under your will to an
organization described in Sections 501(c)(3) and 2055(a) of the Code (or such
other similar charitable organization as may be approved by the Committee).
     4. Termination of Year-End French Alternative RSUs and Non-Delivery of
Shares; Retrocession of Restricted Shares.
          (a) Unless the Committee determines otherwise, and except as provided
in Paragraphs 3(c), 6, 7, and 9(h), if your Employment terminates for any reason
or you otherwise are no longer actively employed with the Firm, your rights in
respect of your Year-End French Alternative RSUs that were Outstanding but that
had not yet become Vested immediately prior to your termination of Employment
immediately shall terminate, such Year-End French Alternative RSUs shall cease
to be Outstanding and no Shares shall be delivered in respect thereof. Unless
the Committee determines otherwise, and except as provided in Paragraphs 3(c),
7, and 9(h), if your Employment terminates for any reason or you otherwise are
no longer actively employed with the Firm, any Transfer Restrictions shall
continue to apply until the Transferability Date as provided in
Paragraph 3(b)(iv).

-3-



--------------------------------------------------------------------------------



 



          (b) Unless the Committee determines otherwise, and except as provided
in Paragraphs 6 and 7, your rights in respect of all of your Outstanding
Year-End French Alternative RSUs (whether or not Vested) immediately shall
terminate, such Year-End French Alternative RSUs shall cease to be Outstanding
and no Shares shall be delivered in respect thereof if:
               (i) you attempt to have any dispute under the Plan or this Award
Agreement resolved in any manner that is not provided for by Paragraph 12 or
Section 3.17 of the Plan;
               (ii) any event that constitutes Cause has occurred;
               (iii) (A) you, in any manner, directly or indirectly, (1) Solicit
any Client to transact business with a Competitive Enterprise or to reduce or
refrain from doing any business with the Firm, (2) interfere with or damage (or
attempt to interfere with or damage) any relationship between the Firm and any
Client, (3) Solicit any person who is an employee of the Firm to resign from the
Firm or to apply for or accept employment with any Competitive Enterprise or
(4) on behalf of yourself or any person or Competitive Enterprise hire, or
participate in the hiring of, any Selected Firm Personnel or identify, or
participate in the identification of, Selected Firm Personnel for potential
hiring, whether as an employee or consultant or otherwise, or (B) Selected Firm
Personnel are Solicited, hired or accepted into partnership, membership or
similar status (1) by a Competitive Enterprise that you form, that bears your
name, in which you are a partner, member or have similar status, or in which you
possess or control greater than a de minimis equity ownership, voting or profit
participation or (2) by any Competitive Enterprise where you have, or are
intended to have, direct or indirect managerial or supervisory responsibility
for such Selected Firm Personnel;
               (iv) you fail to certify to GS Inc., in accordance with
procedures established by the Committee, that you have complied, or the
Committee determines that you in fact have failed to comply, with all the terms
and conditions of the Plan and this Award Agreement. By accepting the delivery
of Shares under this Award Agreement, you shall be deemed to have represented
and certified at such time that you have complied with all the terms and
conditions of the Plan and this Award Agreement;
               (v) the Committee determines that you failed to meet, in any
respect, any obligation you may have under any agreement between you and the
Firm, or any agreement entered into in connection with your Employment with the
Firm, including, without limitation, the Firm’s notice period requirement
applicable to you, any offer letter, employment agreement or any shareholders’
agreement to which other similarly situated employees of the Firm are a party;
               (vi) as a result of any action brought by you, it is determined
that any of the terms or conditions for delivery of Shares in respect of this
Award Agreement are invalid; or
               (vii) your Employment terminates for any reason or you otherwise
are no longer actively employed with the Firm and an entity to which you provide
services grants you cash, equity or other property (whether vested or unvested)
to replace, substitute for or otherwise in respect of any Outstanding Year-End
French Alternative RSUs.
For purposes of the foregoing, the term “Selected Firm Personnel” means: (A) any
Firm employee or consultant (1) with whom you personally worked while employed
by the Firm, or (2) who at any time during the year immediately preceding your
termination of Employment with the Firm, worked in the same division in which
you worked; and (B) any Managing Director of the Firm.

-4-



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, your Outstanding Year-End French Alternative RSUs
with a Vesting Date (as specified on your Award Statement) of December 31,
___that become Vested will not be subject to Paragraph 4(b)(iii) following
December 31, ___.
          (c) Unless the Committee determines otherwise, and except as provided
in Paragraph 7, your rights in respect of all of your Restricted Shares
immediately shall terminate and such Restricted Shares shall be retroceded for
no consideration if:
               (i) any event constituting Cause has occurred;
               (ii) the Committee determines that you failed to meet, in any
respect, any obligation you may have under any agreement between you and the
Firm, or any agreement entered into in connection with your Employment with the
Firm, including, without limitation, the Firm’s notice period requirement
applicable to you, any offer letter, employment agreement or any shareholders’
agreement to which other similarly situated employees of the Firm are a party;
or
               (iii) your Employment terminates for any reason or you otherwise
are no longer actively employed with the Firm and an entity to which you provide
services grants you cash, equity or other property (whether vested or unvested)
to replace, substitute for or otherwise in respect of any Restricted Shares.
          (d) For the avoidance of doubt, failure to pay or reimburse the Firm,
upon demand, for any amount you owe to the Firm shall constitute (i) failure to
meet an obligation you have under an agreement referred to in Paragraph 4(b)(v)
and 4(c)(ii), regardless of whether such obligation arises under a written
agreement, and/or (ii) a material violation of Firm policy constituting Cause
referred to in Paragraph 4(b)(ii)) and 4(c)(i).
     5. Repayment. The provisions of Section 2.6.3 of the Plan (which requires
Award recipients to repay to the Firm amounts delivered to them if the Committee
determines that all terms and conditions of this Award Agreement in respect of
such delivery were not satisfied) shall apply to this Award.
     6. Extended Absence, Retirement, Downsizing and Approved Termination for
Program Analysts.
          (a) Notwithstanding any other provision of this Award Agreement, but
subject to Paragraphs 3(b)(i) and 3(b)(iv) and 6(b), in the event of the
termination of your Employment (determined as described in Section 1.2.19 of the
Plan) by reason of Extended Absence or Retirement (as defined below), the
condition set forth in Paragraph 4(a) shall be waived with respect to any
Year-End French Alternative RSUs that were Outstanding but that had not yet
become Vested immediately prior to such termination of Employment (as a result
of which such Year-End French Alternative RSUs shall become Vested), but all
other terms and conditions of this Award Agreement shall continue to apply
(including any applicable Transfer Restrictions). Notwithstanding anything to
the contrary in the Plan or otherwise, “Retirement” means termination of your
Employment (other than for Cause) on or after the Date of Grant at a time when
(i) the sum of your age plus years of service with the Firm (as determined by
the Committee in its sole discretion) equals or exceeds 60, (ii) you have
completed at least ten (10) years of service with the Firm (as determined by the
Committee in its sole discretion), and (iii) you have completed one year of
service with the Firm following the Date of Grant (as determined by the
Committee in its sole discretion). Any termination of Employment by reason of
Extended

-5-



--------------------------------------------------------------------------------



 



Absence or Retirement shall not affect any applicable Transfer Restrictions, and
any Transfer Restrictions shall continue to apply until the Transferability Date
as provided in Paragraph 3(b)(iv).
          (b) Without limiting the application of Paragraph 4(b), your rights in
respect of your Outstanding Year-End French Alternative RSUs that become Vested
in accordance with Paragraph 6(a) immediately shall terminate, such Outstanding
Year-End French Alternative RSUs shall cease to be Outstanding, and no Shares
shall be delivered in respect thereof if, prior to the original Vesting Date
with respect to such Year-End French Alternative RSUs, you (i) form, or acquire
a 5% or greater equity ownership, voting or profit participation interest in,
any Competitive Enterprise, or (ii) associate in any capacity (including, but
not limited to, association as an officer, employee, partner, director,
consultant, agent or advisor) with any Competitive Enterprise. Notwithstanding
the foregoing, unless otherwise determined by the Committee in its discretion,
this Paragraph 6(b) will not apply if your termination of Employment by reason
of Extended Absence or Retirement is characterized by the Firm as “involuntary”
or by “mutual agreement” other than for Cause and if you execute such a general
waiver and release of claims and an agreement to pay any associated tax
liability, both as may be prescribed by the Firm or its designee. No termination
of Employment initiated by you, including any termination claimed to be a
“constructive termination” or the like or a termination for good reason, will
constitute an “involuntary” termination of Employment or a termination of
Employment by “mutual agreement.”
          (c) Notwithstanding any other provision of this Award Agreement and
subject to your executing such general waiver and release of claims and an
agreement to pay any associated tax liability, both as may be prescribed by the
Firm or its designee, if your Employment is terminated without Cause solely by
reason of a “downsizing,” the condition set forth in Paragraph 4(a) shall be
waived with respect to your Year-End French Alternative RSUs that were
Outstanding but that had not yet become Vested immediately prior to such
termination of Employment (as a result of which such Year-End French Alternative
RSUs shall become Vested), but all other conditions of this Award Agreement
shall continue to apply (including, without limitation, Paragraphs 3(b)(i) and
3(b)(iv)). Whether or not your Employment is terminated solely by reason of a
“downsizing” shall be determined by the Firm in its sole discretion. No
termination of Employment initiated by you, including any termination claimed to
be a “constructive termination” or the like or a termination for good reason,
will be solely by reason of a “downsizing.” Your termination of Employment by
reason of “downsizing” shall not affect any applicable Transfer Restrictions,
and any Transfer Restrictions shall continue to apply until the Transferability
Date as provided in Paragraph 3(b)(iv).
          (d) Notwithstanding any other provision of this Award Agreement, if
you are classified by the Firm as a “program analyst,” and your Employment is
terminated without Cause solely by reason of an “approved termination” with
respect to your participation in the program prior to any Vesting Date specified
on your Award Statement, the condition set forth in Paragraph 4(a) shall be
waived with respect to any Year-End French Alternative RSUs that were
Outstanding but had not yet become Vested immediately prior to such termination
of Employment (as a result of which such Year-End French Alternative RSUs shall
become Vested), but all other conditions of this Award Agreement shall continue
to apply (including, without limitation, Paragraphs 3(b)(i) and 3(b)(iv)).
Unless otherwise determined by the Committee, for purposes of this
Paragraph 6(d), an “approved termination” shall mean a termination of Employment
from the analyst program where: (i) you complete your analyst program, (ii) you
receive a bonus for completing the analyst program and (iii) you terminate
Employment with the Firm immediately after you complete the analyst program,
without any “stay-on” or other agreement or understanding to continue Employment
with the Firm. If you agree to stay with the Firm as an employee after your
analyst program ends and then later terminate Employment, you will not have an

-6-



--------------------------------------------------------------------------------



 



“approved termination.” An “approved termination” shall not affect any
applicable Transfer Restrictions, and any Transfer Restrictions shall continue
to apply until the Transferability Date as provided in Paragraph 3(b)(iv).
     7. Change in Control. Notwithstanding anything to the contrary in this
Award Agreement (except Paragraphs 3(b)(i), 3(b)(iv), 9(j) and 15), in the event
a Change in Control shall occur and within 18 months thereafter the Firm
terminates your Employment without Cause or you terminate your Employment for
Good Reason, all Shares underlying your then Outstanding Year-End French
Alternative RSUs, whether or not Vested, shall be delivered (but not earlier
than the second anniversary of the Date of Grant) and the Transfer Restrictions
shall cease to apply (but not earlier than the second anniversary of the
applicable Delivery Date).
     8. Dividend Equivalent Rights; Dividends. Each Year-End French Alternative
RSU shall include a Dividend Equivalent Right. Accordingly, with respect to each
of your Outstanding Year-End French Alternative RSUs, at or after the time of
distribution of any regular cash dividend paid by GS Inc. in respect of a Share
the record date for which occurs on or after the Date of Grant, you shall be
entitled to receive an amount (less applicable withholding) equal to such
regular dividend payment as would have been made in respect of the Share
underlying such Outstanding Year-End French Alternative RSU. Payment in respect
of a Dividend Equivalent Right shall be made only with respect to Year-End
French Alternative RSUs that are Outstanding on the relevant record date. Each
Dividend Equivalent Right shall be subject to the provisions of Section 2.8.2 of
the Plan. You shall be entitled to receive on a current basis any regular cash
dividend paid by GS, Inc. in respect of your Restricted Shares held in a special
custody account or in a special brokerage account, and the Firm will direct the
transfer/paying agent to distribute the dividends to you in respect of your
Restricted Shares.
     9. Certain Additional Terms, Conditions and Agreements.
          (a) The delivery of Shares is conditioned on your satisfaction of any
applicable withholding taxes in accordance with Section 3.2 of the Plan. To the
extent permitted by applicable law, the Firm, in its sole discretion, may
require you to provide amounts equal to all or a portion of any Federal, State,
local, foreign or other tax obligations imposed on you or the Firm in connection
with the grant, vesting or delivery of this Award by requiring you to choose
between remitting such amount (i) in cash (or through payroll deduction or
otherwise) or (ii) in the form of proceeds from the Firm’s executing a sale of
Shares delivered to you pursuant to this Award. In addition, if you are an
individual with separate employment contracts (at any time during and/or after
the Firm’s ___fiscal year), the Firm may, in its sole discretion, require you to
provide for a reserve in an amount the Firm determines is advisable or necessary
in connection with any actual, anticipated or potential tax consequences related
to your separate employment contracts by requiring you to choose between
remitting such amount (i) in cash (or through payroll deduction or otherwise) or
(ii) in the form of proceeds from the Firm’s executing a sale of Shares
delivered to you pursuant to this Award (or any other Outstanding Awards under
the Plan). In no event, however, shall any choice you may have under the
preceding two sentences determine, or give you any discretion to affect, the
timing of the delivery of Shares or the timing of payment of tax obligations.
          (b) If you are or become a Managing Director, your rights in respect
of the Year-End French Alternative RSUs are conditioned on your becoming a party
to any shareholders’ agreement to which other similarly situated employees of
the Firm are a party.

-7-



--------------------------------------------------------------------------------



 



          (c) Your rights in respect of your Year-End French Alternative RSUs
are conditioned on the receipt to the full satisfaction of the Committee of any
required consents (as described in Section 3.3 of the Plan) that the Committee
may determine to be necessary or advisable.
          (d) You understand and agree, in accordance with Section 3.3 of the
Plan, by accepting this Award, you have expressly consented to all of the items
listed in Section 3.3.3(d) of the Plan, which are incorporated herein by
reference.
          (e) You understand and agree, in accordance with Section 3.22 of the
Plan, by accepting this Award you have agreed to be subject to the Firm’s
policies in effect from time to time concerning trading in Shares and hedging or
pledging Shares and equity-based compensation or other awards (including,
without limitation, the Firm’s “Policies With Respect to Transactions Involving
GS Shares, Equity Awards and GS Options by Persons Affiliated with GS Inc.”),
and confidential or proprietary information, and to effect sales of Shares
delivered to you in respect of your Year-End French Alternative RSUs in
accordance with such rules and procedures as may be adopted from time to time
with respect to sales of such Shares (which may include, without limitation,
restrictions relating to the timing of sale requests, the manner in which sales
are executed, pricing method, consolidation or aggregation of orders and volume
limits determined by the Firm). In addition, you understand and agree that you
shall be responsible for all brokerage costs and other fees or expenses
associated with your Year-End French Alternative RSU Award, including without
limitation, such brokerage costs or other fees or expenses in connection with
the sale of Shares delivered to you hereunder.
          (f) In addition to the legends described in Paragraph 3(b)(iv) hereof,
GS Inc. may affix to Certificates representing Shares issued pursuant to this
Award Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which you may be subject
under a separate agreement with GS Inc.). GS Inc. may advise the transfer agent
to place a stop order against any legended Shares.
          (g) You undertake to comply with (and take all steps requested by the
Firm to assure that it complied with) the reporting requirements to be
established by French law and regulations in order to benefit from the tax and
social security regime set forth under article 83 of the Finance Bill for 2005
(#2004-1484) dated December 30, 2004, article 41 of the law #2005-842 dated
July 26, 2005 and articles 34, 39, 40 and article 41 of the Law #2006-1770 dated
December 30, 2006.
          (h) Without limiting the application of Paragraph 4(b), if:
               (i) your Employment with the Firm terminates solely because you
resigned to accept employment at any U.S. Federal, state or local government,
any non-U.S. government, any supranational or international organization, any
self-regulatory organization or any agency, or instrumentality of any such
government or organization, or any other employer determined by the Committee,
and as a result of such employment, your continued holding of your Outstanding
Year-End French Alternative RSUs and/or the Restricted Shares delivered in
respect of your Year-End French Alternative RSUs would result in an actual or
perceived conflict of interest (“Conflicted Employment”); or
               (ii) following your termination of Employment other than
described in Paragraph 9(h)(i), you notify the Firm that you have accepted or
intend to accept Conflicted Employment at a

-8-



--------------------------------------------------------------------------------



 



time when you continue to hold Outstanding Year-End French Alternative RSUs
and/or Restricted Shares delivered in respect of Year-End French Alternative
RSUs;
then, in the case of Paragraph 9(h)(i) above only, the condition set forth in
Paragraph 4(a) shall be waived with respect to any Year-End French Alternative
RSUs you then hold that had not yet become Vested (as a result of which such
Year-End French Alternative RSUs shall become Vested) and, in the case of
Paragraphs 9(h)(i) and 9(h)(ii) above, any Transfer Restrictions shall cease to
apply, and, at the sole discretion of the Firm, you shall receive either a lump
sum cash payment in respect of, or delivery of Shares underlying, your then
Outstanding Vested Year-End French Alternative RSUs, in each case as soon as
practicable after the Committee has received satisfactory documentation relating
to your Conflicted Employment.
          (i) In addition to and without limiting the generality of the
provisions of Section 1.3.5 of the Plan, neither the Firm nor any Covered Person
shall have any liability to you or any other person for any action taken or
omitted in respect of this or any other Award.
          (j) Notwithstanding any other provision of this Award Agreement, the
Plan or otherwise, by accepting your Year-End French Alternative RSUs, you
understand and agree that, if you are or become a “senior executive officer” (as
defined in the regulations promulgated under the Emergency Economic
Stabilization Act of 2008 (the Act, together with the regulations, the “EESA”)):
               (i) No term or condition will apply to your Year-End French
Alternative RSUs or Restricted Shares to the extent that such term or condition
would result in a violation of the Firm’s obligations under the U.S. Treasury’s
TARP Capital Purchase Program (the “CPP”), as determined by the Firm in its sole
discretion;
               (ii) The Firm reserves the right to add any terms or conditions
to your Year-End French Alternative RSUs or Restricted Shares as the Firm deems
necessary in its sole discretion to satisfy the Firm’s obligations under the
CPP;
               (iii) You will be required to repay any Shares delivered pursuant
to any Year-End French Alternative RSUs, in accordance with Paragraph 5 and
Section 2.6.3 of the Plan, as the Firm deems necessary in its sole discretion to
satisfy the Firm’s obligations under the CPP; and
               (iv) You agree to waive any claim against the United States or
the Firm for any amendments to your Year-End French Alternative RSUs or
Restricted Shares that the Firm deems necessary in its sole discretion to
satisfy its obligations under the CPP. This waiver includes all claims you may
have under the laws of the United States or any state related to the
requirements imposed by the EESA, including without limitation a claim for any
compensation or other payments you would otherwise receive, any challenge to the
process by which the EESA was adopted and any tort or constitutional claim about
the effect of the EESA on your employment relationship.
     10. Right of Offset. Except as provided in Paragraph 15(h), the obligation
to deliver Shares or to remove the Transfer Restrictions under this Award
Agreement is subject to Section 3.4 of the Plan, which provides for the Firm’s
right to offset against such obligation any outstanding amounts you owe to the
Firm and any amounts the Committee deems appropriate pursuant to any tax
equalization policy or agreement.

-9-



--------------------------------------------------------------------------------



 



     11. Amendment. The Committee reserves the right at any time to amend the
terms and conditions set forth in this Award Agreement, and the Board may amend
the Plan in any respect; provided that, notwithstanding the foregoing and
Sections 1.3.2(f), 1.3.2(g) and 3.1 of the Plan, no such amendment shall
materially adversely affect your rights and obligations under this Award
Agreement without your consent; and provided further that the Committee
expressly reserves its rights to amend the Award Agreement and the Plan as
described in Sections 1.3.2(h)(1), (2) and (4) of the Plan. For the avoidance of
doubt, your acceptance of Paragraph 9(j) constitutes your consent to any
amendments (including amendments which materially adversely affect your rights
and obligations) to your Year-End French Alternative RSUs or Restricted Shares
contemplated under such Paragraph. Any amendment of this Award Agreement shall
be in writing signed by an authorized member of the Committee or a person or
persons designated by the Committee.
     12. Arbitration; Choice of Forum. BY ACCEPTING THIS AWARD, YOU UNDERSTAND
AND AGREE THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN
SECTION 3.17 OF THE PLAN, WHICH ARE EXPRESSLY INCORPORATED HEREIN BY REFERENCE
AND WHICH, AMONG OTHER THINGS, PROVIDE THAT ANY DISPUTE, CONTROVERSY OR CLAIM
BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR CONCERNING THE PLAN OR
THIS AWARD AGREEMENT SHALL BE FINALLY SETTLED BY ARBITRATION IN NEW YORK CITY,
PURSUANT TO THE TERMS MORE FULLY SET FORTH IN SECTION 3.17 OF THE PLAN, SHALL
APPLY.
     13. Non-transferability. Except as otherwise may be provided in this
Paragraph or as otherwise may be provided by the Committee, the limitations on
transferability set forth in Section 3.5 of the Plan shall apply to this Award.
Any purported transfer or assignment in violation of the provisions of this
Paragraph 13 or Section 3.5 of the Plan shall be void. The Committee may adopt
procedures pursuant to which some or all recipients of Year-End French
Alternative RSUs may transfer some or all of their Year-End French Alternative
RSUs through a gift for no consideration to any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law,
including adoptive relationships, any person sharing the recipient’s household
(other than a tenant or employee), a trust in which these persons have more than
50% of the beneficial interest, and any other entity in which these persons (or
the recipient) own more than 50% of the voting interests.
     14. Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.
     15. Compliance of Award Agreement and Plan With Section 409A. The
provisions of this Paragraph 15 apply to you only if you are a United States
taxpayer.
          (a) References in this Award Agreement to “Section 409A” refer to
Section 409A of the Code, including any amendments or successor provisions to
that Section and any regulations and other administrative guidance thereunder,
in each case as they, from time to time, may be amended or interpreted through
further administrative guidance. This Award Agreement and the Plan provisions
that apply to this Award are intended and shall be construed to comply with
Section 409A (including the requirements applicable to, or the conditions for
exemption from treatment as, a “deferral of compensation” or “deferred
compensation” as those terms are defined in the regulations under Section 409A
(“409A deferred compensation”), whether by reason of short-term deferral
treatment or other exceptions or provisions). The Committee shall have full

-10-



--------------------------------------------------------------------------------



 



authority to give effect to this intent. To the extent necessary to give effect
to this intent, in the case of any conflict or potential inconsistency between
the provisions of the Plan (including, without limitation, Sections 1.3.2 and
2.1 thereof) and this Award Agreement, the provisions of this Award Agreement
shall govern, and in the case of any conflict or potential inconsistency between
this Paragraph 15 and the other provisions of this Award Agreement, this
Paragraph 15 shall govern; provided, however, in the event of any conflict or
potential inconsistency between this Paragraph 15 and Paragraph 9(j), Paragraph
9(j) will govern.
          (b) Delivery of Shares shall not be delayed beyond the date on which
all applicable conditions or restrictions on delivery of Shares in respect of
your Year-End French Alternative RSUs required by this Agreement (including,
without limitation, those specified in Paragraphs 3(b) and (c), 6(b) and (c)
(execution of waiver and release of claims and agreement to pay associated tax
liability) and 9 and the consents and other items specified in Section 3.3 of
the Plan) are satisfied, and shall occur by March 15 of the calendar year in
which the Delivery Date occurs unless, in order to permit such conditions or
restrictions to be satisfied, the Committee elects, pursuant to Treasury
Regulations section (“Reg.”) 1.409A-1(b)(4)(i)(D) or otherwise as may be
permitted in accordance with Section 409A, to delay delivery of Shares to a
later date within the same calendar year or to such later date as may be
permitted under Section 409A, including, without limitation, Regs.
1.409A-2(b)(7) (in conjunction with Section 3.21.3 of the Plan pertaining to
Code Section 162(m)) and 1.409A-3(d).
          (c) Notwithstanding the provisions of Paragraph 3(b)(iii) and
Section 1.3.2(i) of the Plan, to the extent necessary to comply with
Section 409A, any securities, other Awards or other property that the Firm may
deliver in respect of your Year-End French Alternative RSUs shall not have the
effect of deferring delivery or payment, income inclusion, or a substantial risk
of forfeiture, beyond the date on which such delivery, payment or inclusion
would occur or such risk of forfeiture would lapse, with respect to the Shares
that would otherwise have been deliverable (unless the Committee elects a later
date for this purpose pursuant to Reg. 1.409A-1(b)(4)(i)(D) or otherwise as may
be permitted under Section 409A, including, without limitation and to the extent
applicable, the subsequent election provisions of Section 409A(a)(4)(C) of the
Code and Reg. 1.409A-2(b)).
          (d) Notwithstanding the timing provisions of Paragraph 3(c), the
delivery of Shares referred to therein shall be made after the date of death and
during the calendar year that includes the date of death (or on such later date
as may be permitted under Section 409A).
          (e) The delivery of Shares referred to in Paragraph 7 shall occur on
the earlier of (i) the Delivery Date or (ii) within the calendar year in which
the termination of Employment occurs (but not earlier than the second
anniversary of the Date of Grant); provided, however, that, if you are a
“specified employee” (as defined by the Firm in accordance with
Section 409A(a)(2)(i)(B) of the Code), delivery shall occur on the earlier of
the Delivery Date or (to the extent required to avoid the imposition of
additional tax under Section 409A) the date that is six months after your
termination of Employment (or, if the latter date is not during a Window Period,
the first trading day of the next Window Period) (but not earlier than the
second anniversary of the Date of Grant). For purposes of Paragraph 7,
references in this Award Agreement to termination of Employment mean separation
from service (as defined by the Firm in accordance with Section 409A).
          (f) Notwithstanding any provision of Paragraph 8 or Section 2.8.2 of
the Plan to the contrary, the Dividend Equivalent Rights with respect to each of
your Outstanding Year-End French Alternative RSUs shall be paid to you within
the calendar year that includes the date of distribution of any

-11-



--------------------------------------------------------------------------------



 



corresponding regular cash dividends paid by GS Inc. in respect of a Share the
record date for which occurs on or after the Date of Grant. The payment shall be
in an amount (less applicable withholding) equal to such regular dividend
payment as would have been made in respect of the Shares underlying such
Outstanding Year-End French Alternative RSUs.
          (g) The timing of delivery or payment referred to in Paragraph 9(h)
shall be the earlier of (i) the Delivery Date or (ii) within the calendar year
in which the Committee receives satisfactory documentation relating to your
Conflicted Employment, provided that such delivery or payment shall be made only
at such time as, and if and to the extent that it, as reasonably determined by
the Firm, would not result in the imposition of any additional tax to you under
Section 409A.
          (h) Paragraph 10 and Section 3.4 of the Plan shall not apply to Awards
that are 409A deferred compensation.
          (i) Delivery of Shares in respect of any Award may be made, if and to
the extent elected by the Committee, later than the Delivery Date or other date
or period specified hereinabove (but, in the case of any Award that constitutes
409A deferred compensation, only to the extent that the later delivery is
permitted under Section 409A).
     16. Headings. The headings in this Award Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly
executed and delivered as of the Date of Grant.

            THE GOLDMAN SACHS GROUP, INC.
      By:         By:  
 
    Name:         Title:        

 